Citation Nr: 1308309	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  08-33 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent  as of April 28, 2008 and in excess of 50 percent as of September 2, 2008, for posttraumatic stress disorder (hereinafter "PTSD").  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1969.  

This matter comes before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a January 2010 decision by the above Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO"), which granted service connection for PTSD and assigned a 30 percent evaluation, effective April 28, 2008.  The Veteran appealed from the initial assigned disability rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).  In June 2010, the RO increased the evaluation to 50 percent, effective September 2, 2008.  Regardless of the increased rating awarded, the Veteran continued his appeal for the highest schedular rating, as permitted under VA law.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  

In September 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (hereinafter "VLJ").  A transcript of this proceeding is of record.  In December 2010, the Board, inter alia, remanded the claim to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC for further development, to include obtaining outstanding treatment records and considering referring the claim for extraschedular consideration.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system (hereinafter "Virtual VA") to ensure a complete assessment of the evidence.  Additional, pertinent medical evidence was added to the file in Virtual VA as recently as January 10, 2012, and a waiver of the Veteran's right to review of such evidence by the agency of original jurisdiction (hereinafter "AOJ") was submitted in March 2012.  A supplemental statement of the case (hereinafter "SSOC") was issued in March 2012.  As such, the Board will proceed to adjudicate the appeal.  See 38 C.F.R. § 20.1304(c) (2012).  


FINDINGS OF FACT

1. Prior to June 1, 2010, the Veteran's PTSD had more nearly approximated occupational and social impairment with deficiencies in most areas.  

2. From June 1, 2010, the Veteran's PTSD has more nearly approximated total occupational and social impairment.  


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria had been met for an initial evaluation of 70 percent for PTSD, prior to June 1, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code (hereinafter "Diagnostic Code" or "DC") 9411 (2012).  

2. Resolving reasonable doubt in the Veteran's favor, the criteria are met for a maximum evaluation of 100 percent for PTSD, from June 1, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, DC 9411 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  

With regard to notice regarding an initial evaluation following the grant of service connection, once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Filing a notice of disagreement (hereinafter "NOD") begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice in this case; hence further VCAA notice is not required with regard to the initial rating appeal.  

Pre- and post-adjudication VCAA letters dated in June 2008, January 2009, May 2009, July 2009 and March 2012, collectively explained the evidence necessary to substantiate the claim for service connection for PTSD and for an increased rating, and informed the Veteran of his and VA's respective duties for obtaining evidence.  These letters also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  The claim was most recently readjudicated in the March 2012 SSOC.  Accordingly, prejudicial error in the timing or content of VCAA notice has not been established and any error is not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

Further, if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome by the following: (1) based on the communications sent to the Veteran over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains a transcript of the Veteran's videoconference hearing testimony, in-service and post-service medical treatment records, and reports of VA examinations (June 2009 and December 2009).  With respect to the VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  These VA examination reports generally reflect review of the claims file and/or clinical record, examination of the Veteran, and description and evaluation of his disability.  In particular, these examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication the issue decided hereinbelow.  

As stated above, the claim was remanded in December 2010, wherein the Board directed that the RO/AMC conduct further development, to include obtaining outstanding treatment records and considering referring the claim for extraschedular consideration.  The claims file reflects that all identified treatment records have been obtained and considered in readjudication of the claim in March 2012.  Further, the Veteran's case was referred to the Director of Compensation and Pension Services (hereinafter "Director") for consideration of assignment an extraschedular rating, as outlined in 38 C.F.R. § 3.321(b)(1), the response to which has been associated with the claims file.  As such, the Board finds that the development directed in the prior remands has been substantially completed.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

At the September 2010 hearing, the Veterans Law Judge and representative for the Veteran outlined the issue on appeal and engaged in a colloquy as to substantiation of the claim.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).  

The Veteran has not made the RO, the AMC or the Board aware of any additional evidence that must be obtained in order to fairly decide the claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue have been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012).  

The Merits of the Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2012).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder.  In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found-"staged" ratings.  See Fenderson, supra, at 125-26.  

The Board has considered whether additional "staged" ratings are appropriate for the psychiatric disability.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The record does not support assigning additional different percentage ratings for the service-connected PTSD beyond those staged ratings discussed below.  

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity.  However, as here, from time to time, VA will readjust this schedule of ratings in accordance with experience.  To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In certain instances lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  

If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

The Board observes that the Veteran has been diagnosed with several psychiatric disorders, to include PTSD, major depressive disorder (hereinafter "MDD"), and mild cognitive impairment (hereinafter "MCI").  Given the ambiguities in the record and bearing in mind the benefit of the doubt, the Board will deem all psychiatric symptomatology and impairment to be attributable to the service-connected PTSD.  See generally Mittleider v. West, 11 Vet. App. 181 (1998).  

For ease of reference, the Board will evaluate this claim under the criteria of 38 C.F.R. § 4.130, DC 9411.  The General Rating Formula provides a 50 percent (hereinafter "%") evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70% rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.   

A 100% evaluation is indicated where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

In assessing the evidence of record, it is important to note that a Global Assessment of Functioning (hereinafter "GAF") score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (hereinafter "DSM-IV") at 32).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

Evaluating PTSD-Prior to June 1, 2010

By a January 2010 RO decision, service connection for PTSD was granted and made effective April 28, 2008, his date of claim. 

Evidence contemporaneous with his claim includes VA treatment records from 2008.  Notably, a July 2008 VA treatment record reflected that the Veteran reported he lived with his wife, was employed as an inspector at an arsenal, and enjoyed fishing as a hobby.  On mental status examination the physician noted no evidence of psychomotor changes, although mood was described as dysphoric and irritable, and affect was restricted.  The physician also observed that there was no evidence of psychosis, and no suicidal or homicidal ideation.  The Veteran was noted as having short term memory in decline, but was described as being somewhat concrete in his thinking when tested for object similarities.  The Veteran admitted that work had become more difficult because he experienced difficulty with learning new tasks.  

VA treatment records, dated from July 2008 to June 2010, consistently showed reported psychiatric symptoms of poor, declining memory and concentration attributable to mood symptoms; psychomotor retardation;  restricted, sad affect; suicidal ideation without plan or intent; homicidal ideation without plan or intent; chronic depressed mood; bouts of paranoia; increased irritability; hypervigilance; anxiety; avoidance behavior; difficulty focusing at work; dysphoria; decreased energy; exaggerated startle response; difficulty finding words; and mild cognitive impairment such as mild deficits in memory, verbal ability, and cognitive processing speed, which affected his performance at work.  

These records revealed GAF scores ranging from 42 to 51, with the majority of scores in the low-to-mid 40's range, indicative of serious symptoms, or any serious impairment in social, occupational, or school functioning.  They also indicated that the Veteran had been prescribed medications, and received ongoing group therapy and individual therapy for his PTSD.  The Veteran's symptoms of suicidal and homicidal ideation had been routinely characterized as chronic but no real threat; however, these records also showed that he was repeatedly counseled regarding his weapon ownership, was recommended a safety plan to adhere to should his threats become more serious in nature.  The Veteran's spouse had reported her ongoing concerns regarding his employment at an arsenal during his psychiatric treatment, but the Veteran denied having any plan or intent to use the resources at the arsenal to harm himself or others.  However, he also reported experiencing increased difficulty in getting along with his coworkers and supervisors due to increased irritability.   Also, the Veteran previously reported that he kept an unloaded gun and ammunition in a drawer near his bed, and often confessed to not caring about living.  

Significantly, during VA treatment in September 2008, the Veteran's spouse reported that he had threatened her with a knife and that they slept in separate beds because he became combative in his sleep.  

In June 2009, the Veteran underwent a VA PTSD examination.  The examiner indicated that the Veteran's spouse accompanied him to the examination, though she did not participate in the session; however, she did participate in group therapy sessions with the Veteran at the VA.  The Veteran described symptoms of severe nightmares; avoidance of crowds; increased irritability and annoyance; homicidal ideation; thoughts of harming others, without intent or plan; suicidal ideation, without intent or plan; isolating behavior; and unexpected intrusive thoughts.  The examiner noted that the Veteran had worked for the previous 17 years as an ammunition inspector at an arsenal.  The Veteran reported experiencing difficulties at work, including problems with other employees.  He also reported that he missed two and a half weeks of work during the previous year because he needed "recovery days" after experiencing difficulty with dealing with people on the job.  The Veteran denied having any hobbies outside of the home, and reported that he avoided going shopping or eating out.  

On mental status examination, the examiner observed that the Veteran was cooperative and credible.  He had difficulty maintaining eye contact during the examination, and sat on the edge of his chair throughout his interview.  The examiner noted the Veteran's speech was very slow, but was logical and goal directed.  The predominant mood during the examination was depressed; however his thought processes and associations were characterized as logical.  The examiner opined that the Veteran displayed no evidence of a thought disorder or psychosis, his insight was intact, and his judgment was adequate.  The Veteran denied present thoughts of suicidal and/or homicidal ideation.  He was diagnosed with PTSD, and was assigned a GAF of 49.  The examiner described the Veteran's symptoms as moderate and persistent for many years.  The examiner concluded that there was no evidence during the examination that the Veteran's symptoms precluded all employment.  The examiner noted that there was no significant impairment in thought processing or communication, but there was some impairment in social functioning.  The examiner did not find that the Veteran's PTSD precluded the activities of daily living.  

In July 2009, the Veteran's spouse reported that the Veteran had not been taking his medication, which was not good for him or for the safety of others.  She also noted that the Veteran was under stress from ringing in his ears, believed to be tinnitus, which was driving him "crazy."  She reported that the Veteran could not take his medication and continue to work because it made him sleepy, and opined that he needed to be home so that he could take his medication "around the clock."  She noted that although she had been threatened by the Veteran in the past, she was able to keep herself safe; however, she expressed her belief that he was a danger to others.  

In December 2009, the Veteran again underwent a VA PTSD examination, during which he reported symptoms of nightmares 2 to 3 times per week; intrusive thoughts and flashbacks; avoidance of crowds; exaggerated startle response; hypervigilance; and isolating behavior.  The Veteran indicated that he worked for more than 20 years as an inspector at an arsenal, but that as of late he had experienced increased difficulty in getting along with his coworkers and supervisors due to increased irritability.  The examiner noted the Veteran was able to complete activities of daily living with no assistance.  

On mental status examination, the examiner observed the Veteran was cooperative and credible throughout the interview.  The examiner described the Veteran's eye contact as fair; his speech was within normal limits with regard to rate and rhythm; his mood was slightly anxious; his affect was appropriate to content; his thought processes and associations were logical, tight, and with no loosening of associations or confusion noted; he was oriented in all spheres; his insight and judgment were deemed fair; and there was no evidence of hallucinations or delusions.  The Veteran reported occasional suicidal ideation with no plan and no intent, and denied homicidal ideation.  The examiner observed that the Veteran was not in need of psychiatric hospitalization at the time of the examination.  The Veteran was diagnosed with chronic PTSD, and was assigned a GAF of 51.  The examiner concluded the severity of the Veteran's symptoms was moderate and persistent; however they were not found to be preclusive of gainful employment.  The examiner opined that the symptoms did have some impact on social functioning, but there was no impairment of thought process or communication noted.  

Having closely reviewed the record, and mindful of applying VA's doctrine of resolving reasonable doubt in favor of the claimant, the Board will award an initial evaluation of 70 percent, and no more, for the Veteran's service-connected psychiatric disorder, prior to June 1, 2010.  In reaching this determination, the Board is cognizant of the fact that the Veteran has continuously demonstrated psychiatric signs and symptoms best approximated by a finding of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood.  See 38 C.F.R. § 4.130, DC 9411.  

The Board observes that the assigned GAF scores, dated prior to June 1, 2010, ranging from 42 to 51, generally represented serious symptoms, or any serious impairment in social, occupational or school functioning.  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  As to social functioning, the Veteran had consistently been shown to have experienced irritability and aggressive behavior, as well as depressed mood and anxiety.  As to occupational functioning, the Veteran had consistently been shown to have experienced poor memory and poor concentration, which impacted his work as an inspector at an arsenal.  It is apparent from the record that the Veteran's home life had been impacted by his psychiatric disability.  The Veteran's spouse has attested to her fear for herself and for others stemming from the Veteran's behavior, and to the degree with which she worried for her physical safety.  The Board finds the Veteran's spouse's statements highly credible, as they are internally consistent and are supported by the competent and credible clinical record.  

Meanwhile, as to symptoms that are directly contemplated under DC 9411, the Veteran had occasional suicidal ideation, speech intermittently obscure, impaired impulse control, and difficulty in adapting to stressful circumstances.  Though not every one of the symptoms denoted under DC 9411 for assignment of a 70 percent rating were presented, when resolving reasonable doubt in the Veteran's favor, there was sufficient indication of qualifying impairment that the criteria for a 70 percent schedular rating were effectively met for the period prior to June 1, 2010.  See 38 C.F.R. § 4.3.  

However, the Board does not find that the Veteran's symptomatology prior to June 1, 2010 denoted total occupational and social impairment.  In this regard, the Veteran was employed at the arsenal, continuously, for many years prior to June 1, 2010.  Also, on both VA examinations in 2009, his symptoms were clearly characterized as moderate and there was no significant impairment in thought processing or communication.  Moreover, he did not demonstrate more severe symptoms such as active suicidal and homicidal ideation, or persistent delusions or hallucinations, prior to June 1, 2010.  Treatment records from this period reflected symptoms of unprovoked irritability, impaired impulse control, difficulty adapting to stressful circumstances, slow speech, mild cognitive impairment and short-term memory impairment, which were more appropriately representative of the criteria for a 70 percent rating than that of a finding of total impairment.  

As the symptomatology in question had existed since the Veteran's initial onset of PTSD prior to June 1, 2010, the Board will therefore assign a 70 percent evaluation, and no more, prior to June 1, 2010.  

Evaluating PTSD-From June 1, 2010

On June 1, 2010 the Veteran was treated at VA for increased psychiatric symptoms, and his level of suicidal thoughts was characterized as moderate.  He was offered inpatient hospitalization but declined it.  The physician observed the Veteran had recent suicide rehearsal, but apparently self-stabilized.  In August 2010, the Veteran's spouse described an incident where he went into a rage where he broke several things in the house while searching for his gun, and threatened to shoot himself with it.  She indicated that she was very stressed in the home and was planning to leave for 1 to 2 weeks to visit her sister because she required a break from the situation.  The Veteran was voluntarily hospitalized for in-patient treatment, from August 2010 to September 2010, for his PTSD after the gun incident, where he admitted that he might have used the gun on himself.  While in treatment, the Veteran was assessed with previous auditory hallucinations.  He was observed to isolate himself regularly from the other patients, to pace nervously and be suspicious of other people in the unit, and was described as having ineffective coping mechanisms.  He also reported that he thought about retiring early due to the increased stress of work.  

The Veteran and his spouse have provided lay testimony regarding his psychiatric symptomatology, which have been described as being credibly reported throughout his treatment.  During his September 2010 hearing, he and his spouse characterized his symptoms as severe enough to impact his activities of daily living.  For example, his spouse reported that she drove him everywhere, including to and from work, because of his extreme anxiety and irritability, and she noted that he experienced panic attacks at a rate of several a day.  The Veteran and his spouse also reported that he was only sometimes oriented to day, time and place; that he had difficulty with spacial orientation; and that his employment was impacted by his increased irritability, and by his concentration and memory problems.  

In December 2010, the Veteran submitted a statement that reflects that he had not worked for four months because he was nervous and stressed, and was having "a lot of thoughts about harming [him]self and others."  He submitted a statement from his VA psychiatrist, which shows an opinion that the Veteran experienced mild cognitive impairment with significant deficits in memory, verbal ability and cognitive processing speed.  The psychiatrist noted that these factors might have affected the Veteran's performance at work, and he was recommended to work in a "standard" work environment, such as an administrative or "desk job," with some accommodations for memory.  The psychiatrist opined that the Veteran was not safe to work in situations where small problems with memory or reaction time would have significant safety implications, such as with hazardous materials, chemicals or explosives.  

More recently, in January 2011 he exhibited preparatory suicidal behavior and threatened to kill himself by taking pills.  His suicide risk was again assessed as moderate.  A May 2011 treatment record shows the Veteran suffered a stroke.  In March 2012, a VA psychiatrist observed the Veteran had a depressed mood, blunted but congruent affect, paranoid delusions, possible auditory hallucinations, and slowed but appropriate thought process.  The Veteran continued to admit to some suicidal ideation, but was not found to be an acute danger to himself or others.  

Having closely reviewed the record, and mindful of applying VA's doctrine of resolving reasonable doubt in favor of the claimant, the Board will award the maximum schedular evaluation of 100 percent for the Veteran's service-connected psychiatric disorder, from June 1, 2010.  In reaching this determination, the Board is cognizant of the fact that the Veteran has continuously demonstrated psychiatric signs and symptoms best approximated by a finding of total occupational and social impairment.  See 38 C.F.R. § 4.130, DC 9411.  

The Board observes that the assigned GAF scores, dated from June 1, 2010, ranging from 36 to 43, generally represent some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  As noted, while not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey, 7 Vet. App. 204, 207 (1994).  Also, nearly every mental health professional who has evaluated the Veteran has noted that his PTSD symptoms impact his employability, be it due to his increased irritability or due to his memory and concentration deficits; and as noted, he is currently unemployed.  The Board finds the Veteran and his spouse have credibly testified that the Veteran has become increasingly disoriented, forgetful, depressed and anxious due to his psychiatric symptoms, and finds their testimony regarding his suicidal and homicidal ideation to be highly credible as to his state of mind.  As to social functioning, the Veteran is consistently shown to experience social isolation and high levels of irritability.  It is apparent from the record that the Veteran's home life has been severely impacted by his psychiatric disability.  The Veteran's spouse has attested to her difficulty living with the Veteran, and to the degree with which she worries for both of their physical safety.  The Board finds the Veteran's and his spouse's statements highly credible, as they are internally consistent and are supported by the competent and credible clinical record.  

Meanwhile, as to symptoms that are directly contemplated under DC 9411, the Veteran has been shown to have ongoing suicidal ideation, homicidal ideation, disorientation, irritability, panic attacks several times a day, impairment in thought process and cognition, impairment in short-term memory, auditory hallucinations, bouts of paranoia, and ongoing major depression.  Moreover, following his psychiatric hospitalization, the Veteran retired early from his employment as an ammunitions inspector because he could not cope with the stresses of working in an office environment and had difficulty with memory, which made accomplishing certain tasks difficult.  Though not every one of the symptoms denoted under DC 9411 for assignment of a 100 percent rating are presented, when resolving reasonable doubt in the Veteran's favor, there is sufficient indication of qualifying impairment that the criteria for a 100 percent schedular rating are effectively met for the period from June 1, 2010.  See 38 C.F.R. § 4.3.  

As the symptomatology in question has existed since he was first recommended psychiatric hospitalization on June 1, 2010, the Board will therefore assign a 100 percent evaluation from June 1, 2010.  

Extraschedular Considerations

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2012).  

The Board notes that the Veteran's claim was forwarded to the Director for consideration of assignment an extraschedular rating, as outlined in 38 C.F.R. § 3.321(b)(1).  However, the Director determined, and the Board agrees, the Veteran's case does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008).  While the Veteran was hospitalized on one occasion for his psychiatric disability, and while he was recommended for hospitalization on a second occasion, the record clearly shows that his symptomatology throughout the appeal has been adequately and aptly contemplated by the assigned ratings of this decision.  

Entitlement to a total disability rating based on individual unemployability (hereinafter "TDIU"), is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted, as recently as June 1, 2010, the Veteran indicated that he was employed as an inspector at an arsenal, thus any development or consideration under Rice, for the period prior to June 1, 2010, is therefore not appropriate.  Also, for the period from June 1, 2010, the Veteran has been awarded a total disability rating for his PTSD.  Therefore, as the Board has granted the maximum schedular benefit, the alternative theory is moot.  


ORDER

An initial evaluation of 70 percent, and no more, is granted for PTSD, prior to June 1, 2010, subject to the regulations controlling disbursement of VA monetary benefits.  


A maximum rating of 100 percent is granted for PTSD, from June 1, 2010, subject to the regulations controlling disbursement of VA monetary benefits.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


